1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   CAROLE DEANGELIS,                             Case No.: 2:19-cv-00690-JCM-VCF
20

21                  Plaintiff,                     STIPULATION AND ORDER TO
                                                   EXTEND TIME FOR PLAINTIFF TO
22                                                 RESPOND TO MOTION TO DISMISS
     vs.
23
     EQUIFAX INFORMATION SERVICES, LLC; [FIRST REQUEST]
24   TRANS UNION, LLC; and WELLS FARGO
     HOME MORTGAGE,
25
                    Defendants.
26
            Plaintiff Carole Deangelis (“Plaintiff”), by and through her counsel of record, and
27
     Defendant TRANS UNION LLC (“Trans Union”) have agreed and stipulated to the following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
1           1.      On April 22, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
            2.      On June 5, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
3
     Dkt.14].
4
            3.      Plaintiff’s Response is due June 19, 2019.
5

6           4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days

7    in order to allow counsel additional time to continue settlement discussions. As a result, both
8
     Plaintiff and Trans Union hereby request this Court to further extend the date for Plaintiff to
9
     respond to Trans Union’s Motion to Dismiss Complaint until July 3, 2019. This stipulation is
10
     made in good faith, is not interposed for delay, and is not filed for an improper purpose.
11

12          IT IS SO STIPULATED.

13          Dated June 17, 2019.
14
      KNEPPER & CLARK LLC                               CLARK HILL PLLC
15

16    /s/ Shaina R. Plaksin                             /s/ Jeremy J. Thompson
      Matthew I. Knepper, Esq.                          Jeremy J. Thompson, Esq.
17    Nevada Bar No. 12796                              Nevada Bar No. 12503
18    Miles N. Clark, Esq.                              3800 Howard Hughes Parkway, Suite 500
      Nevada Bar No. 13848                              Las Vegas, NV 89169
19    Shaina R. Plaksin, Esq.                           Email: jthompson@clarkhill.com
      Nevada Bar No. 13935
20    5510 So. Fort Apache Rd, Suite 30                 Counsel for Defendant
      Las Vegas, NV 89148                               Equifax Information Services LLC
21
      Email: matthew.knepper@knepperclark.com
22    Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com
23

24    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
25    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
26    Henderson, NV 89123
27    Email: dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
1    ALVERSON TAYLOR & SANDERS                      SNELL & WILMER LLP
2
     /s/ Trevor Waite                               /s/ Kiah D. Beverly-Graham
3    Kurt R. Bonds, Esq.                            Kelly H. Dove, Esq.
     Nevada Bar No. 6228                            Nevada Bar No. 10569
4    Trevor Waite, Esq.                             Kiah D. Beverly-Graham, Esq.
5
     Nevada Bar No. 13779                           Nevada Bar No. 11916
     6605 Grand Montecito Parkway, Suite 200        3883 Howard Hughes Pkwy.
6    Las Vegas, NV 89149                            Las Vegas, NV 89169
     Email: kbonds@alversontaylor.com               Email: kdove@swlaw.com
7    Email: twaite@alversontaylor.com               Email: kbeverly@swlaw.com
8
     Counsel for Defendant                          Counsel for Defendant
9    Trans Union LLC                                Wells Fargo Bank, N.A., sued as Wells Fargo
                                                    Home Mortgage
10

11                                             Deangelis v. Equifax Information Services LLC, et al
                                                                         2:19-cv-00690-JCM-VCF
12
                               ORDER GRANTING
13          STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
14                     TRANS UNION’S MOTION TO DISMISS

15
           IT IS SO ORDERED.
16

17                             ________________________________________
                               UNITED STATES DISTRICT JUDGE
18
                                                             June 17, 2019
                                                     Dated: _______________
19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
